ORDER
PER CURIAM.
On consideration of appellee’s motion to dismiss appeals, the opposition thereto, appellant’s motion for summary reversal, consolidation and initial hearing en banc, ap-pellee’s motion for summary affirmance of order continuing pretrial detention, and the opposition thereto filed in no. 88-98, it is
ORDERED by the merits division* that appeal no. 88-98 is hereby dismissed as moot. It is
FURTHER ORDERED that the motion to dismiss appeal no. 87-870 is hereby denied.
On consideration of appellant’s petition in no. 87-870 for rehearing en banc, and the opposition thereto; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellant’s petition in no. 87-870 for rehearing en banc is granted and that the opinion and judgment of November 17, 1987, are hereby vacated. It is
FURTHER ORDERED that the mandate issued January 6, 1988, is hereby recalled and the Clerk of the Superior Court is directed to transmit same to the Clerk of this court forthwith. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the business of the court permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before June 14, 1988.
Chief Judge PRYOR and Associate Judge TERRY would deny rehearing en banc.